IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


HOTEL FURNITURE LIQUIDATORS OF         : No. 222 EAL 2016
PHILADELPHIA, INC.,                    :
                                       :
                    Respondent         : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
                                       :
            v.                         :
                                       :
                                       :
CASTOR AVENUE PROPERTIES, LLC,         :
                                       :
                    Petitioner         :

HOTEL FURNITURE LIQUIDATORS OF         : No. 223 EAL 2016
PHILADELPHIA, INC.,                    :
                                       :
                    Respondent         : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
                                       :
            v.                         :
                                       :
                                       :
CASTOR AVENUE PROPERTIES, LLC,         :
                                       :
                    Petitioner         :


                                  ORDER



PER CURIAM

      AND NOW, this 21st day of December, 2016, the Petition for Allowance of

Appeal is DENIED.